1300 C|ay St., Suite 600

Oak|and, Ca||fornia 94612
M OYA l_ / \\/\/ Te|: 510.926.6521 | Fax: 510.340.9055
LAW OFF l C E OF MAR l 0 A M OVA Emall: mmoya@moya|awflrm.com

 

V' H d F'li w
1a an 1 n EuELED h
February 21, 2019 v ->éb

FES 2 1 2019 """

The Hon. Wil]iam ]. Lafferty III BANKRUF,T

CY CO
Courtroom 220 O,'\.KLAND, CAL|FOHSIA
1300 Clay Street, Suite 600
Oakland, CA 94612

Re: Availabili§y for Mediation
lankford y. Laméfom’, 4:18-ap-04057 (Bank. N.D.Cal.)

Dear Judge Lafferty:

Pursuant to the Court’s request on February 20, 2019 and in light of Mr. Szabo’s
correspondence on February 21, counsel for Lavette Lankford submits the following
availability for mediation regarding the above-referenced adversary proceeding The dates in
bold are preferred dates (to accommodate the Work schedule of Lavette Lankford’s
representative, Trecinna Lankford), however, We v`vill make any of the below dates Work if
necessary to accommodate the schedules of all participants

Monday, March 4
Tuesday, March 5
Wednesday, March 6
Monday, March 11
Thursday, March 14
Friday, March 15
Monday, March 18
Tuesday, March 19
Thursday, March 21
Friday, March 22

Res ectfu.lly submitted,

\

Rebecca M. Hoberg, Esq.
Moya Lavv Firm

Case: 18-04057 Doc# 87 Filed: 02/21/19 Entered: 02/22/19 14:27:45 Page 1 of 1

